UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1022


TERRY RENE CHAPMAN,

                    Plaintiff - Appellant,

             v.

SOCIAL SECURITY ADMINISTRATION, Office of the Commissioner;
DEPARTMENT OF DEFENSE, Department of the Army,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:20-cv-00636-JKB)


Submitted: July 20, 2021                                          Decided: July 22, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry R. Chapman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Terry Rene Chapman appeals the district court’s order granting Defendants’ motion

to dismiss and dismissing his amended complaint for failure to state a claim. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Chapman v. Soc. Sec. Admin., No. 1:20-cv-00636-JKB (D. Md.

Dec. 11, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2